Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-10 are presented for examination.

Specification
2.	The disclosure is objected to because of the following informalities: 
The Specification state the phrase “a lot of deceases” in paragraph [0013] and [0014] which appears to be a typographical error.
[0013]… Therefore, by observing trends of the probability curve S1G1 to the probability curve S4G1, the risks of death are increased over time. It implies that the survival probability values are decreased over time. Further, when a patient is infected by a lot of deceases, the risk of death is increased since the survival probability value is decreased.
…
[0015].. Further, when a patient is infected by a lot of deceases, the risk of death is increased since the survival probability value is decreased….

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



(Step 1) The claim 1-10 recite steps or acts including outputting a statistical performance ranking result; thus, the claims are to a process, which is one of the statutory categories of invention.  
(Step 2A – Prong One)  The claim 1 recites:  
setting a plurality of first grouping ranges of a first grouping set corresponding to a sample space  (under its broadest reasonable interpretation, mathematical concepts as described in the paragraph [0014]); 
setting a plurality of second grouping ranges of a second grouping set corresponding to the sample space (under its broadest reasonable interpretation, mathematical concepts as described in the paragraph [0015]); 
generating a plurality of first probability values and a plurality of first standard deviations corresponding to the plurality of first grouping ranges at each sampling time according to the sample space  (under its broadest reasonable interpretation, mathematical concepts as described in the paragraph [0015]); 
generating a plurality of second probability values and a plurality of second standard deviations corresponding to the plurality of second grouping ranges at the each sampling time according to the sample space (under its broadest reasonable interpretation, mathematical concepts as described in the paragraph [0016]); and 
generating a plurality of statistical indicators corresponding to the first grouping set and the second grouping set and outputting a statistical performance ranking result of the first under its broadest reasonable interpretation, mathematical concepts as described in the paragraph [0027]); 
wherein the sample space is a time-varying random process-based sample space, the plurality of statistical indicators are generated according to the plurality of first probability values and/or the plurality of first standard deviations corresponding to the plurality of first grouping ranges at each sampling time, and according to the plurality of second probability values and/or the plurality of second standard deviations corresponding to the plurality of second grouping ranges at the each sampling time  (under its broadest reasonable interpretation, mathematical concepts as described in the paragraph [0029]- [0030]).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, Claims recite the limitation “distinguishing indicator”, “statistical indicators”, “error degree”, and “comprehensive indicator” which is an insignificant extra-solution activity for each variables because it is a mere nominal or tangential addition to the claim. These additional elements do not integrate a statistical performance evaluation method for different grouping sets into a practical application because they do no more than implement the mathematical concepts, more particularly mathematical calculations.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above 
	Further dependent claims 2-10 recite:
	2. The method of claim 1, further comprising: 
generating a plurality of first probability differences of a plurality of pair-wised first grouping ranges at the each sampling time according to the plurality of first probability values of the plurality of first grouping ranges at the each sampling time (mathematical concepts); 
generating an average value and a standard deviation of the plurality of first probability differences at the each sampling time (mathematical concepts); 
generating a first distinguishing indicator at the each sampling time according to the average value and the standard deviation of the plurality of first probability differences (mathematical concepts); and 
acquiring a minimal first distinguishing indicator of the first grouping set for all sampling times (mathematical concepts); 
wherein the first distinguishing indicator is a ratio of the average value of the first probability differences to the standard deviation of the first probability differences  (mathematical concepts). 
3. The method of claim 2, further comprising: 

generating an average value and a standard deviation of the plurality of second probability differences at the each sampling time (mathematical concepts); 
generating a second distinguishing indicator at the each sampling time according to the average value and the standard deviation of the plurality of second probability differences (mathematical concepts); and 
acquiring a minimal second distinguishing indicator of the second grouping set for all sampling times (mathematical concepts); 
wherein the second distinguishing indicator is a ratio of the average value of the second probability differences to the standard deviation of the second probability differences (mathematical concepts). 
4. The method of claim 3, wherein the plurality of statistical indicators comprise the minimal first distinguishing indicator and the minimal second distinguishing indicator, and a statistical performance of the first grouping set is greater than a statistical performance of the second grouping set when the minimal first distinguishing indicator is greater than the minimal second distinguishing indicator (mathematical concepts). 
5. The method of claim 1, further comprising: 

generating a maximum first probability difference of the plurality of first probability values at the each sampling time according to the plurality of first probability values corresponding to the plurality of first grouping ranges at the each sampling time (mathematical concepts); 
generating a first error degree at the each sampling time according to the first standard deviation coverage value and the maximum first probability difference (mathematical concepts); and 
acquiring a maximum first error degree of the first grouping set for all sampling times (mathematical concepts); 
wherein the first error degree is a ratio of the first standard deviation coverage value to the maximum first probability difference (mathematical concepts). 
6. The method of claim 5, further comprising: 
generating a second standard deviation coverage value at the each sampling time by using the linear combination function according to the plurality of second standard deviations corresponding to the plurality of second grouping ranges at the each sampling time (mathematical concepts); 
generating a maximum second probability difference of the plurality of second probability values at the each sampling time according to the plurality of second probability 
generating a second error degree at the each sampling time according to the second standard deviation coverage value and the maximum second probability difference (mathematical concepts); and 
acquiring a maximum second error degree of the second grouping set for all sampling times; wherein the second error degree is a ratio of the second standard deviation coverage value to the maximum second probability difference (mathematical concepts). 
7. The method of claim 6, wherein the plurality of statistical indicators comprise the maximum first error degree and the maximum second error degree, and a statistical performance of the first grouping set is greater than a statistical performance of the second grouping set when the maximum first error degree is smaller than the maximum second error degree (mathematical concepts). 
8. The method of claim 1, further comprising: 
setting a plurality of weighting values corresponding to the plurality of statistical indicators; generating a first comprehensive indicator of the first grouping set according to the plurality of weighting values (mathematical concepts); and 
generating a second comprehensive indicator of the second grouping set according to the plurality of weighting values (mathematical concepts); 
wherein the plurality of weighting values are integers or floating point numbers, and the first comprehensive indicator and the second comprehensive indicator are integers or floating 
9. The method of claim 1, further comprising: 
acquiring a first ranking sum of the first grouping set according to the plurality of statistical indicators (mathematical concepts); and 
acquiring a second ranking sum of the second grouping set according to the plurality of statistical indicators (mathematical concepts); 
wherein the first ranking sum and the second ranking sum are two integers greater than two (mathematical concepts). 
10. The method of claim 9, wherein a statistical performance of the first grouping set is greater than a statistical performance of the second grouping set when the first ranking sum is smaller than the second ranking sum (mathematical concepts).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Allowable Subject Matter
4.	Any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101.

Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Li et al. (“A General Method for Statistical Performance Evaluation”) discloses a method for statistical performance evaluation.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146